Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The pending claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,878,047.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 21 of the instant application substantially recites the limitations of claim 1 of Patent 10,878,047 as shown in comparison table below.

Instant Application
Patent 10,878,047
21, a computer-implemented method, comprising: 
receiving, from a device, input data corresponding to a first command; 
determining first output data responsive to the first command; 
determining usage history data associated with the device; 
based at least in part on the usage history data, determining additional content is to be output, wherein the additional content is nonresponsive to the first command; 
determining second output data corresponding to first additional content; 
causing the device to present a first output corresponding to the first output data; and 
causing the device to present a second output corresponding to the second output data.
l. A computer-implemented method comprising:
receiving, from a device, input audio data corresponding to an utterance;
performing speech processing on the input audio data to generate first intent data representing the utterance;
determining first output data based at least in part on the first intent data, the first output data being responsive to the utterance;
receiving context data corresponding to the utterance;
based at least in part on the context data, determining additional content is to be output, wherein the additional content is nonresponsive to the utterance;
generating second intent data representing the additional content;
determining second output data based at least in part on the second intent data, the second output data corresponding to first additional content;
causing the device to present first content corresponding to the first output data; and
causing the device to present the first additional content


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “performing speech processing on the input audio data to generate first intent data representing the utterance; the first output data being responsive to the utterance; receiving context data corresponding to the utterance;” of claims 1 of Patent 10,878,047 to arrive at the claim 21 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Reasons for Allowance
Claims 21-40 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Badros et al. and Kim et al. does not teach “determining usage history data associated with the device; based at least in part on the usage history data, determining additional content is to be output, wherein the additional content is nonresponsive to the first command; determining second output data corresponding to first additional content; causing the device to present a first output corresponding to the first output data; and causing the device to present a second output corresponding to the second output data” as shown in the independent claims 21 and 31. Thereby, the combination of limitations in claims 21 and 31 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 21 and 31. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/             Primary Examiner, Art Unit 2168